Citation Nr: 1527767	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-20 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to January 1990 and from February to March 1991.    

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has recharacterized the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) as a claim for service connection for any psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  


REMAND

Review of the record indicates that further development is required before the claim of entitlement for service connection for a psychiatric disability, to include PTSD, is adjudicated.  

Service treatment records (STRs) dated in July 1987 document the Veteran's treatment following a motor vehicle accident that occurred on his way to work.  The Veteran indicated that a friend was driving him to a military base when they crashed into a cement wall in order to avoid a car coming towards them. 

In September 2012, the Veteran reported that he feared for his life and the lives of other soldiers during his service in the Persian Gulf and that a July 1987automobile accident caused him physical injury and  "upset [his] nerves"  when the car ran off the road and slammed into a concrete wall.

Private treatment records from Dr. H.J. reflect psychiatric treatment of the Veteran for PTSD, panic disorder with agoraphobia, and alcohol abuse.  In connection with October 2012 treatment, the Veteran reported that he is fearful of driving, being on a four-lane highway, and cannot watch crashes or hear about car crashes, lives in his garage, does not talk to his wife, is angry and irritable, has lost interest in leisure activities, does not have friends, is cut off from others and emotionally numb, and has insomnia, difficulty concentrating, heightened startle response, history of violence, and anxiety attacks.  Dr. H.J. found the Veteran to be a reliable historian, with generally normal speech, some thought blocking but otherwise goal-oriented logical thought processes, slightly paranoid, very guarded, with anxious mood and congruent affect, fair judgment and insight, and no apparent hallucinations, suicidal or homicidal ideation, or delusions.  Dr. H.J. indicated the Veteran's symptoms of anger, sleep impairment, anxiety, fear of driving, fear of being in a vehicle, fear someone may harm him in his home, and fear that he may harm someone else, and occasional suicidal and homicidal ideation began after a 1987 motor vehicle accident.  

In an April 2013 VA examination, the Veteran reported that he was anxious about coming to his examination because his wife was unable to drive him, he did not like to drive on four-lane roads, and that he took anxiety medication in order to drive to the examination.  He reported symptoms of almost constant irritability, anhedonia, lack of interest in playing sports, nightmares, sleep impairment, isolation, panic attacks, and past thoughts of suicide and harming his wife with no intent or plan.  The Veteran reported that he vaguely recalled an automobile accident in 1987, did not like to discuss the accident, and that he felt distressed about the incident and visualized himself crashing when he drove a car.  The examiner conducted objective psychological testing and determined that the Veteran was attempting to present himself in a negative manner by exaggerating the severity his symptoms.  The examiner opined that it was less likely than not that the Veteran had PTSD or any other psychiatric disorder that was related to a July 1987 in-service automobile accident because it would be mere speculation to provide a diagnosis due to the results of the psychological testing.  The examiner noted that inaccurate self-reporting did not always mean the individual did not have clinically significant mental health symptoms and further explained that there was no evidence that the private psychiatrist diagnosed the Veteran using psychological testing to evaluate the validity of the Veteran's self-reported symptoms.

In light of STRs indicating the Veteran was involved in a July 1987 motor vehicle accident and the conflict in the medical evidence concerning whether the Veteran has a psychiatric disability that is related to his active service, the Board believes that the Veteran should be afforded another opportunity to undergo a VA psychiatric examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  The Veteran is hereby advised that it is important that he cooperate with the examiner so that the results of the examination are valid.   

As noted above the Board has recharacterized the Veteran's claim as one for any psychiatric disability.  Therefore, the Veteran should be provided all required notice in response to the claim for service connection for psychiatric disability other than PTSD. 

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA treatment records.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should provide the Veteran all required notice in response to his claim for service connection for a psychiatric disability other than PTSD.

2. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any VA Medical Center treatment records. 
 
3. Then, the Veteran should be provided an examination by a psychiatrist or psychologist, other than the April 2013 examiner, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each acquired psychiatric disorder present during the period of the claim.  With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include a July 1987 motor vehicle accident.   

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



